— Judgment, entered on July 8, 1963, as resettled by judgment entered August 9, 1963, affirmed, without costs, but with leave to plaintiff wife to reapply for an increase in the amount of support for the children in the event that she can establish that the husband has a continuing higher source of income than when the separation agreement was executed and that the children’s needs, including their medical and dental needs, require such an increase. Concur — Breitel, J. P., Stevens and Staley, JJ.; McNally and Steuer, JJ., dissent and vote to increase the support payments for both children to $80 a week and the counsel fee to $1,000.